Citation Nr: 1105654	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  06-19 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for vision loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to August 
1976.   

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This matter was remanded in 
May 2009 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board remanded the claim in May 2009 so that the Veteran 
could undergo a VA eye examination and so that the Board could 
obtain a competent medical opinion regarding whether the 
Veteran's cataracts (left eye); ocular hypertension (both eyes); 
refractive error/presbyopia; vision loss; or any other eye 
disability is related to service.  The Board noted that the 
claims file must be made available to the examiner for review in 
connection with the examination; and that a rationale for all 
opinions expressed should be given.

The Veteran underwent a VA eye examination in July 2009.  There 
is no indication that the examiner reviewed the claims file.  As 
the Veteran's representative pointed out in its January 2001 
brief, the findings are handwritten on the sides of the 
examination worksheet and are fully legible.  One of the 
diagnoses appears to be cataracts; but it is unclear because the 
bottom of the page was cut off when copied.  Moreover, the 
examiner never rendered the required opinion.

In July 2010, a nurse practitioner submitted a medical opinion in 
which she stated that that the Veteran's posterior blephitis, 
floater with normal retinal attachment, and myopia are age 
related and not related to any occurrence in service.  However, 
there is no rationale provided for this opinion.  Moreover, it is 
not clear that the nurse practitioner had access to the claims 
file.  She stated that her opinion was based on the July 2009 
examination report and after conferring with a Spokane 
optometrist.  There is no discussion of the service treatment 
records, which reflect some fluctuations in nearsighted vision 
and distance vision.  

Neither the July 2009 examiner nor the July 2010 nurse 
practitioner discussed the post service treatment records.  
Finally, the July 2010 nurse practitioner only addressed three of 
the disabilities listed in the July 2009 examination report.  She 
failed to render an opinion regarding cataracts which was 
diagnosed in a May 2005 examination and likely diagnosed by the 
July 2009 examiner (although the diagnosis is cut off at the 
bottom of the page).  

The United States Court of Appeals for Veterans Claims (Court) in 
Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by 
the Board confers on the Veteran, as a matter of law, the right 
to compliance with the remand orders.  It imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA eye 
examination by an appropriate examiner for 
the purpose of determining the nature, 
etiology and severity of all current eye 
disorders.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  Following 
a review of the relevant medical evidence 
in the claims file, to include the service 
treatment records and post-service 
treatment records; the medical history 
obtained from the Veteran; the clinical 
evaluation; and any medically indicated 
special tests and studies that are deemed 
necessary, the examiner should clearly 
report all current eye disorders.

As to each current eye disorder found on 
examination, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) related to the Veteran's 
active duty service.

A rationale for all opinions expressed 
should be given.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for an eye disability.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


